    Case 19-10562    Doc 196        Filed 07/29/19 Entered 07/29/19 13:16:44        Desc Main
                                     Document     Page 1 of 7


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                           )   Chapter 11
                                                 )
BCause Mining LLC, et al.                        )   Case No. 19-10562
                                                 )
                         Debtors.                )   Honorable Janet S. Baer
                                                 )

    WESCO DISTRIBUTION’S OBJECTION TO BMG OPERATIONS, LTD.’S MOTION
                 FOR RELIEF FROM THE AUTOMATIC STAY

         The Court should deny BMG Operations, Ltd.’s (“BMG”) motion for relief from the

automatic stay [D.I. 184] (the “Motion”). Among other issues, BMG fails to explain how past

(versus future) damage to its equipment can justify stay relief. In addition, the actions BMG

seeks to take if the Court grants the Motion are not permitted by BMG’s contract with the

Debtors.1

         Until now, BMG has argued against WESCO’s pending motion to dismiss the Debtors’

chapter 11 cases, claiming that WESCO is adequately protected, that the Debtors should have the

ability to reorganize, and that the “Debtors should not be precluded, so soon, from an opportunity

to craft a confirmable plan for the benefit of everyone.” See BMG’s Objection [D.I. 102]. On

multiple occasions, the Debtors have noted BMG as a key relationship, accounting for

approximately $244,000 in monthly revenue. In an about-face, however, BMG now argues the

Debtors do not “have the resources, financial or otherwise, necessary to cure its breaches under

the Hosting Agreement or pay damages to BMG for its post-petition breaches,” and that “[i]t is

clear from the Debtor’s financials that the estate does not have the resources to pay BMG’s

administrative claim.”


1
  BMG’s contract is with BCause Mining LLC, but BCause Mining LLC and BCause LLC are referred to
collectively herein as “the Debtors” for ease of reference.


{8220164:3 }
 Case 19-10562        Doc 196      Filed 07/29/19 Entered 07/29/19 13:16:44              Desc Main
                                    Document     Page 2 of 7


         Moreover, even if the Court grants BMG’s Motion, relief from the stay will not remedy

the issues cited by BMG (i.e., damage to its miners) as cause for lifting the stay. Notably, BMG

does not want to repair or replace the damaged miners so that it may continue doing business

with the Debtors. Instead, BMG seeks to terminate its contract – although BMG does not cite to

a contractual provision allowing such early termination – or permission to immediately remove

the miners and issue a notice of non-renewal. Furthermore, if BMG wants to pursue collection

remedies against the Debtors (by setoff other otherwise), BMG should have to follow the same

claim process as all other parties in this case, rather than trying to end-run adjudication of its

contractual or other rights.

         In a nutshell, BMG provides no support for the relief it seeks in the Motion other than

generically stating that granting the Motion would advance BMG’s interests. Also, BMG’s

Motion also highlights the continuing loss of support among the Debtors’ customers and other

stakeholders for the continuation of the Debtors’ business. Without this support, the Debtors

cannot reorganize and, as a result, the Court should dismiss or convert the bankruptcy cases.




{8220164:3 }                                      2
 Case 19-10562         Doc 196   Filed 07/29/19 Entered 07/29/19 13:16:44      Desc Main
                                  Document     Page 3 of 7


Dated: July 29, 2019                    /s/ David A. Agay
                                        David A. Agay (ARDC No. 6244314)
                                        Shara Cornell (ARDC No. 6319099)
                                        McDONALD HOPKINS LLC
                                        300 North LaSalle Street, Suite 1400
                                        Chicago, Illinois 60654
                                        Telephone: (312) 280-0111
                                        Facsimile: (312) 280-8232
                                        dagay@mcdonaldhopkins.com
                                        scornell@mcdonaldhopkins.com

                                        -and-

                                        Maria G. Carr (OH 0092412) (admitted pro hac vice)
                                        McDONALD HOPKINS LLC
                                        600 Superior Avenue, E., Suite 2100
                                        Cleveland, OH 44114
                                        Telephone: (216) 348-5400
                                        Facsimile: (216) 348-5474
                                        mcarr@mcdonaldhopkins.com




{8220164:3 }                                    3
 Case 19-10562       Doc 196     Filed 07/29/19 Entered 07/29/19 13:16:44            Desc Main
                                  Document     Page 4 of 7




                                CERTIFICATE OF SERVICE

        I, David A. Agay, hereby certify that, on July 29, 2019, I caused a copy of the foregoing
WESCO Distribution’s Objection to BMG Operations, Ltd.’s Motion for Relief from Stay to be
electronically filed with the Clerk of Court using the Electronic Case Filing System, and be
served via the CM/ECF system or U.S. mail on the following interested parties:

Via ECF:

David A Agay on behalf of Creditor Wesco Distribution, Inc.
dagay@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;bkfilings@mcdonaldhopkins.com

Sarah K Angelino on behalf of Creditor Hoffland Properties, Inc.
sangelino@schiffhardin.com, edocket@schiffhardin.com

Jamie L Burns on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
jburns@lplegal.com, rwilliamson@lplegal.com;ikropiewnicka@lplegal.com

Maria G Carr on behalf of Creditor Wesco Distribution, Inc.
mcarr@mcdonaldhopkins.com, bkfilings@mcdonaldhopkins.com

Scott R Clar on behalf of Debtor 1 BCause LLC, a Virginia limited liability company
sclar@cranesimon.com, mjoberhausen@cranesimon.com;asimon@cranesimon.com

Shara C Cornell on behalf of Creditor Wesco Distribution, Inc.
scornell@mcdonaldhopkins.com,
mbrady@mcdonaldhopkins.com;lburrell@mcdonaldhopkins.com

Jeffrey C Dan on behalf of Debtor 1 BCause LLC, a Virginia limited liability company
jdan@cranesimon.com, sclar@cranesimon.com;mjoberhausen@cranesimon.com

Shelly A. DeRousse on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
sderousse@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Devon J. Eggert on behalf of Creditor Committee Official Committee Of Unsecured Creditors
deggert@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com

Elizabeth L. Janczak on behalf of Creditor Committee Official Committee Of Unsecured
Creditors
ejanczak@freeborn.com, bkdocketing@freeborn.com;jhazdra@ecf.inforuptcy.com



{8220164:3 }                                    4
 Case 19-10562      Doc 196    Filed 07/29/19 Entered 07/29/19 13:16:44              Desc Main
                                Document     Page 5 of 7


Marc Ira Fenton on behalf of Creditor W-R2 Jefferson Owner VIII, LLC
mfenton@lplegal.com, skiolbasa@lplegal.com;ikropiewnicka@lplegal.com

Christina Sanfelippo on behalf of Creditor BMG Operations Ltd.
csanfelippo@foxrothschild.com, orafalovsky@foxrothschild.com

Brian L Shaw on behalf of Creditor BMG Operations Ltd.
bshaw@foxrothschild.com, cknez@foxrothschild.com

Jason M Torf on behalf of Creditor Virginia Electric and Power Company d/b/a Dominion
Energy Virginia
jason.torf@icemiller.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Via Regular Mail                                 Capital Counsel, L.L.C.
                                                 700 13th Street, NW, 2nd Floor
Paul Bozych                                      Washington, DC 20005
Nielsen, Zehe & Antas, P.C.
Wesco Distribution, Inc.                         Century Link
                                                 1025 Eldorado Blvd.
55 W. Monroe St., Ste. 1800                      Broomfield, CO 80021
Chicago, IL 60603
                                                 Ciniva, LLC
Seth A. Robbins                                  251 Granby Street
Robbins Law Group                                Norfolk, VA 23510
1100 N. Glebe Rd., Ste. 1010
Arlington, VA 22201                              Crystal Clear Communications
                                                 3180 N. Lake Shore Drive, #20C Chicago, IL
                                                 60657
AlphaCraft Technologies, LLC
601 Railroad Ave.                                FIS Systems International LLC 601
South Boston, VA 24592                           Riverside Ave.
                                                 Jacksonville, FL 32204
Matthew B. Kirsner
Eckert Seamans                                   Jones, Madden & Council, PLC
                                                 5029 Corporate Woods Drive, #190
919 East Main St., Ste. 1300                     Virginia Beach, VA 23462
Richmond, VA 23219
                                                 Katten Munchin Rosenman LLP
Abacus Solutions, LLC                            525 W. Monroe St.
1190 Kennestone Circle NW, #120                  Chicago, IL 60661
 Newborn, GA 30056
                                                 LeClairRyan
                                                 4405 Cox Road, #200
Amazon Web Services, Inc.                        Glen Allen, VA 23060
410 Terry Avenue North
Seattle, WA 98109-5210


{8220164:3 }                                 5
 Case 19-10562      Doc 196       Filed 07/29/19 Entered 07/29/19 13:16:44         Desc Main
                                   Document     Page 6 of 7


Brian Sayler
48 Bensam Place                                   Nasdaq
Haledon, NJ 07508                                 One Liberty Plaza, 50th Floor
                                                  New York, NY 10006
Alison Zizzo                                      Paychex of New York LLC 8215 Forest
Midgett-Pret-Olansen                              Point Blvd., #150 Charlotte, NC 28273
2901 S. Lynnhaven Rd., Ste. 120                   Adam.bleifeld@softvision.com
Virginia Beach, VA 23452
                                                  Endurance IT Services, LLC
Gaylene Watson                                    295 Bendix Road, #300
Dominion Energy Virginia                          Virginia Beach, VA 23452
2700 Cromwell Drive
Norfolk, VA. 23509                                BitGo, Inc.
Kristopher C. Russell                             2443 Ash Street
Key Account Manager                               Palo Alto, CA 94306
Customer Service and Strategic Partnerships       HK Cryptocurrency Mining LLC
Dominion Energy Virginia                          470 Park Avenue South
2700 Cromwell Drive                               New York, NY 10016
Norfolk, VA 23509
                                                  US Customs & Border Protection
BMG Operations Ltd.                               6650 Telecom Drive, #100
44 Church Street                                  6650 Telecom Drive, #100
St. John's, Antigua                               Indianapolis, IN 46278

                                                  CSC
Amazon Web Services, Inc.                         3462 Solution Center
410 Terry Avenue North                            Chicago, IL 60677-3004
Seattle, WA 98109-5210
                                                  AlphaCraft Technologies, LLC
EF Fallon, Kevin                                  601 Railroad Ave.
2800 252nd Ave.                                   South Boston, VA 24592
Salem, WI 53168                                   Pro Window, Inc.
                                                  Attn: Justice White, Mgr.
Silbar Security Corporation                       1604 Virginia Beach Blvd.
1508 Technology Drive, #101                       Virginia Beach, VA 23452
Chesapeake, VA 23320
                                                  Matthew B. Kirsner
Solutrix                                          Eckert Seamans
5469 Greenwich Road                               919 East Main St., Ste. 1300
Virginia Beach, VA 23462                          Richmond, VA 23219

Inate One LLC                                     BFPE International
1083 Independence Blvd., #206                     PO Box 791045
Virginia Beach, VA 23455                          Baltimore, MD 21279-1045

Zhouyang (Mason) Song                             Bay Technologies
2930 Barnard Street, #7204                        4501 Bainbridge Blvd., #200
San Diego, CA 92110                               Chesapeake, VA 23320

{8220164:3 }                                  6
 Case 19-10562       Doc 196     Filed 07/29/19 Entered 07/29/19 13:16:44           Desc Main
                                  Document     Page 7 of 7



                                                   CB Critical Systems
Tradehelm, Inc.                                    Attn: Gregory Crone
27 N. Wacker Dr., 103                              11816 Mason Park Way
Chicago, IL 60606                                  Glen Allen, VA 23059

Endurance IT Services, LLC                         Professional Heating & Cooling, Inc.
295 Bendix Road, #300                              3306 Arizona Avenue
Virginia Beach, VA 23452                           Norfolk, VA 23513

                                                   United HealthCare
Russell R Johnson, III on behalf of Creditor       PO Box 94107
Virginia Electric and Power Company d/b/a          Palatine, IL 60094
Dominion Energy Virginia
Law Firm of Russell R Johnson III, PLC             /s/ David A. Agay
2258 Wheatlands Drive
Manakin Sabot, VA 23103




{8220164:3 }                                   7
